                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION (DETROIT)


In re:                                                            Chapter 7

Deshawn Felecia Williams,                                         Case No. 15-58635

         Debtor.                                                  Hon. Phillip J. Shefferly
                                             /


        OPINION AND ORDER DENYING DEBTOR’S MOTION AGAINST
    THE STATE OF MICHIGAN FOR VIOLATION OF DISCHARGE INJUNCTION


                                      Background

         On December 29, 2015, the Debtor filed this Chapter 7 case pro se. The

Debtor received her discharge on April 5, 2016, and the case was closed on

April 22, 2016.

         On July 13, 2020, the Debtor filed a motion requesting the Court to reopen

her case to allow her to pursue an action against the State of Michigan Department

of Treasury (“Treasury”) for violation of the discharge injunction by its collection

of a pre-petition debt owed to the Department of Health and Human Services

(“HHS”). On July 14, 2020, the Court reopened the case and set August 17, 2020

as the deadline for the Debtor to take action for any violation of the discharge

injunction.




15-58635-pjs       Doc 59   Filed 10/26/20       Entered 10/26/20 12:09:15    Page 1 of 11
      On July 23, 2020, the Debtor filed a pro se Motion for Violation of

Discharge Injunction (“Motion”) (ECF No. 45). On August 6, 2020, HHS filed an

objection (“Objection”) (ECF No. 46).

      The Court heard the Motion on August 28, 2020. On the day of the hearing,

the Debtor filed a reply (ECF No. 50) to the Objection. Following the hearing, with

the Court’s permission, the Debtor filed a supplemental reply (ECF No. 53) and

HHS filed a supplemental objection (ECF No. 57). The Motion, the Objection, and

the other papers filed by the Debtor and HHS are accompanied by supporting

exhibits.

      The Debtor alleges that HHS, through Treasury, has continued to collect a

pre-petition debt for restitution of overissued benefits under the Food Assistance

Program (“FAP”) and the Family Independence Program (“FIP”). Specifically, the

Debtor alleges that HHS, through Treasury, seized the Debtor’s 2019 state income

tax refund and that HHS continues to recoup $72.00 each month out of the

FAP benefits that the Debtor is currently receiving, all of which HHS applies to the

Debtor’s pre-petition debt. The Debtor argues that this conduct violates her

chapter 7 discharge and the statutory injunction that came into effect when the

discharge was entered. In the Motion and other papers that she filed, the Debtor

also alleges that she has been treated poorly by HHS both before and after her

bankruptcy case.

                                          -2-

15-58635-pjs   Doc 59    Filed 10/26/20   Entered 10/26/20 12:09:15   Page 2 of 11
       HHS makes three arguments in response. First, HHS argues that it was not

notified of the Debtor’s bankruptcy case and therefore did not have the opportunity

to file an adversary proceeding to determine the nondischargeability of its claim.

Second, HHS argues that the debt owed by the Debtor is nondischargeable under

§ 523(a)(7) of the Bankruptcy Code because it is a debt for fraud established

through a felony criminal conviction of the Debtor in the Wayne County Circuit

Court. Third, HHS argues that the doctrine of collateral estoppel precludes the

Debtor from now challenging the nondischargeability of her debt to HHS because

the Debtor has already done so before the Michigan Office of Administrative

Hearings and Rules (“Administrative Law Office”), which issued a decision (Ex. 6

to the Objection) on October 23, 2017, finding that the HHS claim was not covered

by the Debtor’s chapter 7 discharge. The Debtor appealed that order to the Wayne

County Circuit Court which affirmed the decision on March 8, 2018 (Ex. 7 to the

Objection).

       Following the hearing, the Court took the Motion under advisement.

              Applicable law regarding discharge injunction violations

       Section 524(a)(2) of the Bankruptcy Code states that a discharge “operates

as an injunction against the commencement or continuation of an action, the

employment of process, or an act, to collect, recover or offset any such debt as a

personal liability of the debtor . . . .”

                                            -3-

15-58635-pjs     Doc 59    Filed 10/26/20   Entered 10/26/20 12:09:15   Page 3 of 11
      In Pertuso v. Ford Motor Credit Co., 233 F.3d 417, 421 (6th Cir. 2000), the

Sixth Circuit Court of Appeals explained that “the traditional remedy for violation

of an injunction lies in contempt proceedings[.]”

      Recently, the United States Supreme Court clarified “the legal standard for

holding a creditor in civil contempt when the creditor attempts to collect a debt in

violation of a bankruptcy discharge order” in Taggart v. Lorenzen, ___ U.S. ___,

139 S. Ct. 1795, 1801 (2019). “[C]ivil contempt is a severe remedy, and [ ]

principles of basic fairness require that those enjoined receive explicit notice of

what conduct is outlawed before being held in civil contempt.” Id. at 1802

(quotation marks and citations omitted). The Supreme Court rejected the “strict

liability” standard, where an act taken with knowledge of the discharge was

sufficient for civil contempt. Instead, “[t]his standard is generally an objective

one.” Id. “[A] party’s subjective belief that she was complying with an order

ordinarily will not insulate her from civil contempt if that belief was objectively

unreasonable.” Id. Accordingly, “a court may hold a creditor in civil contempt for

violating a discharge order if there is no fair ground of doubt as to whether the order

barred the creditor’s conduct. In other words, civil contempt may be appropriate if

there is no objectively reasonable basis for concluding that the creditor’s conduct

might be lawful.” Id. at 1799.



                                           -4-

15-58635-pjs    Doc 59    Filed 10/26/20   Entered 10/26/20 12:09:15    Page 4 of 11
                                    Discussion

      The first issue before the Court is whether HHS received notice of the

Debtor’s bankruptcy case. The Debtor’s matrix listed “Michigan Department of

Treasury Office of Collections, P.O. Box 30199, Lansing, MI 48909-7699.” The

Debtor’s schedule E/F lists a debt of $13,113.00 owing to Treasury for

“overpayment cash + food assistance.” HHS does not dispute that Treasury was

acting on behalf of HHS in taking collection actions against the Debtor but argues

that it was “not sufficient” for the Debtor to put Treasury on the Debtor’s matrix

because Treasury is a “statewide debt collection agency.” HHS cites no supporting

legal authority. Because it is undisputed that Treasury was acting as the collection

agency for HHS with respect to its claim against the Debtor, the Court finds that it

was sufficient for the Debtor to list Treasury on its matrix of creditors required by

Federal Rule of Bankruptcy Procedure 1007(a)(1).         The Court rejects HHS’s

argument that it did not have notice of the Debtor’s bankruptcy case.

      The next issue relates to whether the debt owed to HHS was discharged by

the Debtor’s chapter 7 discharge or whether it is excepted from discharge under

§ 523(a)(7). Under § 523(a)(7), a debt is nondischargeable “to the extent such debt

is [(i)] for a fine, penalty, or forfeiture payable to and for the benefit of a

governmental unit, and [(ii)] is not compensation for actual pecuniary loss[.]”



                                          -5-

15-58635-pjs   Doc 59    Filed 10/26/20   Entered 10/26/20 12:09:15   Page 5 of 11
      Ordinarily, a request for a bankruptcy court to determine whether a debt is

nondischargeable requires an adversary proceeding under Federal Rule of

Bankruptcy Procedure 7001(6).       The Motion is not an adversary proceeding.

However, to determine whether HHS’s conduct violated the discharge injunction,

the Court must necessarily inquire whether the Debtor’s debt to HHS was

discharged or excepted from discharge under § 523(a)(7). In addition, to decide if

HHS should be held in civil contempt under the Taggart standard — whether there

was “no fair ground of doubt” as to whether HHS was barred by the Debtor’s

discharge — the Court must also examine why HHS believed that this debt was not

subject to the discharge injunction.

      The Supreme Court discussed § 523(a)(7) in Kelly v. Robinson, 479 U.S. 36

(1986). In that case, the debtor pleaded guilty to criminal larceny for overpaid

welfare benefits. As a condition of her suspended sentence, the court ordered her

to pay restitution to the state probation office. The debtor brought a post -discharge

adversary complaint, which the state defended by arguing the debt was excepted

from discharge. Id. at 39-40.

      In discussing the § 523(a)(7) exception to dischargeability, the Supreme

Court in Kelly noted its “deep conviction that federal bankruptcy courts should not

invalidate the results of state criminal proceedings.” Id. at 47. The Supreme Court

then looked at whether the “differences between restitution and a traditional fine”

                                          -6-

15-58635-pjs    Doc 59   Filed 10/26/20   Entered 10/26/20 12:09:15    Page 6 of 11
compelled another result, and concluded they did not, even though “restitution is

forwarded to the victim, and may be calculated by reference to the amount of harm

the offender has caused.” Id. at 51-52. Key to its holding was the fact that the

criminal justice system is not operated primarily for the benefit of victims, but

rather for society as a whole. That system encompasses both punishment and

rehabilitation of the offender. Restitution does resemble a judgment for the benefit

of the victim. However, “[b]ecause criminal proceedings focus on the State’s

interests in rehabilitation and punishment, rather than the victim’s desire for

compensation, we conclude that restitution orders imposed in such proceedings

operate for the benefit of the State.” Id. at 53. The state’s interests in punishment

and rehabilitation “are sufficient to place restitution orders within the meaning of

§ 523(a)(7).” Id.

      Recently, the Sixth Circuit Court of Appeals applied Kelly in Andrews v.

Michigan Unemployment Insurance Agency, 891 F.3d 245 (6th Cir. 2018). The

Michigan Unemployment Insurance Agency filed adversary proceedings in several

chapter 13 cases consolidated on appeal, based on both § 523(a)(2) and (7). The

debtors argued that § 523(a)(7) only applied to the penalty for the overpaid benefits,

as it was the more specific statute. The Sixth Circuit Court of Appeals held that

the penalties were excepted from the discharge under both statutes, and that

grounds for dischargeability “are not necessarily mutually exclusive.” Id. at 250

                                          -7-

15-58635-pjs    Doc 59   Filed 10/26/20   Entered 10/26/20 12:09:15    Page 7 of 11
(citing Husky Int’l Elecs., Inc. v. Ritz, ___ U.S. ___, 136 S. Ct. 1581 (2016)). Even

though other courts have disagreed with or distinguished Kelly, the Andrews court

did not take issue with Kelly’s holding that a debt for criminal restitution was

excepted from discharge under § 523(a)(7).           Instead, it found Kelly to be

“illustrative” in observing that, in addition to § 523(a)(7), the restitution could have

also been non-dischargeable under § 523(a)(2) or (4).          Id.   Accordingly, the

Andrews court concluded that the unemployment insurance overpayment debt was

covered by both § 523(a)(2) and (7). Id.

      In this case, the debt owed to HHS was established by an Order of Probation

entered by the Wayne County Circuit Court on January 15, 2009 in case

number 08902406 (Ex. 1 to the Objection). The order states that the Debtor is

convicted of a felony for welfare fraud and requires as a condition of probation that

the Debtor pay restitution of $19,578.00 to HHS. That order was entered after the

Debtor signed an Intentional Program Violation Repayment Agreement on

December 10, 2008 in which she acknowledged receiving overpayments and

agreed to pay back the balance of $19,578.00 (Ex. 2 to the Objection).

      The Debtor argues that she was not well represented in the criminal case in

Wayne County Circuit Court, did not understand what she was signing, and only

signed the documents given to her because “that was the best thing for me to do to



                                           -8-

15-58635-pjs    Doc 59    Filed 10/26/20   Entered 10/26/20 12:09:15     Page 8 of 11
get home to my infant child at the time.” The Debtor also alleges that she was

treated very poorly by representatives of HHS throughout this entire process.

      The Debtor seems sincere and the Court sympathizes with her because her

papers show that she continues to struggle financially. However, the Debtor does

not dispute that the Wayne County Circuit Court entered the Order of Probation

nor does she dispute that she signed the Intentional Program Violation Repayment

Agreement. Regardless of how the Debtor may have been treated by HHS in the

criminal case, the Court does not have the authority to disregard the Order of

Probation and its express requirement that the Debtor pay $19,578.00 of restitution

for welfare fraud.

      After reviewing all the exhibits to the Motion, Objection and other papers

filed by the Debtor and HHS, together with the Supreme Court and Sixth Circuit

Court of Appeals opinions construing § 523(a)(7), the Court finds that the Debtor’s

debt to HHS was not discharged because it is the type of debt within the § 523(a)(7)

exception to discharge. Therefore, HHS did not violate the discharge injunction.

From this finding, it follows that the Taggart standard for civil contempt is not met

because HHS had an objectively reasonable basis to conclude that its debt was

excepted from discharge under § 523(a)(7) and that its conduct in continuing to

collect on the Debtor’s pre-petition debt was therefore lawful. For these reasons,

the Court must deny the Motion.

                                          -9-

15-58635-pjs   Doc 59    Filed 10/26/20   Entered 10/26/20 12:09:15   Page 9 of 11
      The third issue before the Court pertains to HHS’s argument that the decision

of the Administrative Law Office and the affirmance of that decision by the Wayne

County Circuit Court collaterally estop the Debtor from now contesting the

nondischargeability of her debt to HHS. The Court need not adjudicate this issue

because the Court has already concluded for the reasons explained that the Debtor’s

debt to HHS was not discharged. However, the Court does note that even without

regard to any possible collateral estoppel effect, the Administrative Law Office

decision and the Wayne County Circuit Court affirmance do have probative value

for purposes of the Motion. The reason is that these decisions informed HHS’s

belief that it was free to continue collection efforts. That these decisions expressly

state that the HHS debt was not discharged only reinforces the Court’s finding that

HHS’s belief that its conduct was not in violation of the discharge order was an

objectively reasonable belief.

                                     Conclusion

      Because the Debtor’s debt to HHS was not discharged, there was no violation

of the discharge injunction and the Debtor has not met the Taggart standard of

showing that there was “no fair ground of doubt” as to whether the discharge barred

HHS’s conduct. For these reasons, the Court must deny the Motion. To the extent

that the Debtor has also raised allegations regarding how poorly HHS has treated

her, the Court’s denial of the Motion is not intended to minimize any of these

                                          - 10 -

15-58635-pjs   Doc 59    Filed 10/26/20    Entered 10/26/20 12:09:15   Page 10 of 11
allegations and should not be construed as condoning the alleged conduct.

However, it is important to keep in mind that the only matter before the Court is

the Motion. Accordingly,

      IT IS HEREBY ORDERED that the Motion (ECF No. 45) is denied.




Signed on October 26, 2020




                                         - 11 -

15-58635-pjs   Doc 59   Filed 10/26/20    Entered 10/26/20 12:09:15   Page 11 of 11
